BELCHER, Commissioner.
This case was affirmed by this Court. Thereafter, the Supreme Court of the United States, 85 S.Ct. 952 granted certiorari upon appellant’s petition alleging violation of her constitutional rights on the ground that the officers entered and searched her apartment and seized certain evidence by the authority of an invalid search warrant.
The disposition of this case is controlled by the order of the Supreme Court of the United States remanding the case to this Court “for further consideration in light of the opinion of this Court in Aguilar v. State of Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723.”
In Aguilar the Supreme Court said:
“We conclude, therefore, that the search warrant should not have been issued because the affidavit did not provide a sufficient basis for a finding of probable cause and that the evidence obtained as a result of the search warrant was inadmissible in petitioner’s trial.”
From an examination and consideration of the affidavit upon which the search warrant was issued in this case, it is evident that the decision in Aguilar is here applicable and controlling.
The judgment is reversed, and the cause is remanded.
Approved by the Court.